 



Exhibit 10.1

(APSERVICES LLC LOGO) [c15907c1590700.gif]  
Chicago     Dallas     Detroit     New York     San Francisco

June 5, 2007
Mr. Don Kornstein
Bally Total Fitness Holding Corporation
8700 Bryn Mawr Avenue
Chicago, IL 60631
Re: Agreement for Interim Management and Restructuring Services
Dear Don:
This letter, together with the attached Schedule(s), Exhibit and General Terms
and Conditions, sets forth the agreement (“Agreement”) between AP Services, LLC,
a Michigan limited liability company (“APS”), and Bally Total Fitness Holding
Corporation (the “Company”), for the engagement of APS to provide certain
temporary employees to the Company to assist it in its restructuring as
described below.
All defined terms shall have the meanings ascribed to them in this letter and in
the attached Schedule(s), Exhibit and General Terms and Conditions.
Generally, the engagement of APS, including any APS employees who serve in
Executive Officer positions, shall be under the supervision of the Board of
Directors of the Company and the direct supervision of its Chief Restructuring
Officer.
Objective and Tasks
APS will provide Michael Feder to serve as the Company’s Interim Chief Operating
Officer (“Interim COO”), reporting to the Company’s Chairman of the Board.
Working collaboratively with the senior management team, the Board of Directors
and other Company professionals, Michael Feder will assist the Company in
evaluating and implementing strategic and tactical options through the
restructuring process. In addition to the ordinary course duties of Interim COO,
the Temporary Staff (as defined below) roles will include working with the
Company and its team to do the following:

•   Provide oversight to and manage the Company’s business operations

•   Provide leadership to the financial function including, without limitation,
assisting the Company in strengthening the core competencies in the finance
organization, particularly planning, general accounting and financial reporting
information management.

2000 Town Center — Suite 2400 — Southfield, MI — 48075 — 248.358.4420 —
248.358.1969 fax — www.alixpartners.com

 



--------------------------------------------------------------------------------



 



(APSERVICES LLC LOGO) [c15907c1590700.gif]
Mr. Don Kornstein
June 5, 2007
Page 2

•   Assist in developing and implementing cash management strategies, tactics
and processes.

•   Assist in overseeing and driving financial performance in conformity with
the Company’s business plan.

•   Assist management with the development of the Company’s revised business
plan, and such other related forecasts as may be required by the bank lenders or
other creditors in connection with negotiations or by the Company for other
corporate purposes.

•   Assist with such other matters as may be requested that fall within APS’
expertise and that are mutually agreeable.

Any of the above duties and/or terms of this agreement may be required to be
modified if the Company enters into a voluntary or involuntary Chapter 11
bankruptcy proceeding.
Staffing
APS will provide the Company with the individuals set forth on Exhibit A
(“Temporary Staff”), subject to the terms and conditions of this Agreement, with
the titles, pay rates and other descriptions set forth therein.
The Temporary Staff may be assisted by or replaced by other professionals at
various levels, as required, who shall also become Temporary Staff. APS will
keep the Company informed as to APS’ staffing and will not add additional
Temporary Staff to the assignment without first consulting with the Company to
obtain the Company’s written concurrence that such additional resources are
required and do not duplicate the activities of other employees or
professionals.
Timing, Fees and Retainer
APS will commence this engagement on or about June 5, 2007 after receipt of a
copy of the Agreement executed by the Company accompanied by the Retainer, as
set forth on Schedule 1.
The Company shall compensate APS for its services, and reimburse APS for
reasonable expenses, as set forth on Schedule 1.
* * *

 



--------------------------------------------------------------------------------



 



(APSERVICES LLC LOGO) [c15907c1590700.gif]
Mr. Don Kornstein
June 5, 2007
Page 3
In the event the Company seeks protection under the U.S. Bankruptcy Code, the
Company will, subject to the applicable fiduciary duties of its directors and
officers, promptly apply to the Bankruptcy Court to obtain approval of APS’
retention and Retainer nunc pro tunc to the date of the filing.
The terms and conditions set out in the attached Schedule(s), Exhibit and the
General Terms and Conditions form part of the Agreement and are incorporated by
reference herein.
If these terms meet with your approval and are approved by the Board of
Directors of the Company, please sign and return the enclosed copy of the
Agreement and wire transfer the amount to establish the Retainer.
We look forward to working with you.
Sincerely yours,
AP Services, LLC
/s/ Michael A. Feder
Michael A. Feder
Managing Director
Acknowledged and Agreed to:

      BALLY TOTAL FITNESS HOLDING CORPORATION
 
   
By:
  /s/ Don R. Kornstein
 
   
Its:
  Interim Chairman and Chief Restructuring Officer
 
   
Dated:
  June 5, 2007

 



--------------------------------------------------------------------------------



 



(APSERVICES LLC LOGO) [c15907c1590700.gif]
AP Services, LLC
Employment by Bally Total Fitness Holding Corporation
Exhibit A
Temporary Staff
Individuals with Executive Officer Positions

                                  Commitment Name   Description   Hourly Rate  
Full1 or Part Time
Michael A. Feder
  Interim COO   $ 725     Full

Additional Temporary Staff

                                  Commitment Name   Description   Hourly Rate  
Full1 or Part2Time
Thomas Osmun
  TBD   $ 565     Full
TBD
               

The parties agree that Exhibit A can be amended by APS from time to time, with
the written consent of the Company, to add or delete staff, and the Monthly
Staffing Reports shall be treated by the parties as such amendments.
 

1   Full time is defined as substantially full time.   2   Part time is defined
as approximately 2-3 days per week, with some weeks more or less depending on
the needs and issues facing the Company at that time.

 



--------------------------------------------------------------------------------



 



(APSERVICES LLC LOGO) [c15907c1590700.gif]
Schedule 1
Fees and Expenses

1.   Fees: APS’ fees will be based on the hours worked by APS personnel at APS’
hourly rates, which are:

         
Managing Directors
  $ 600-750  
Directors
  $ 440-575  
Vice Presidents
  $ 325-450  
Associates
  $ 260-315  

    APS reviews and revises its billing rates on January 1 of each year.

2.   Success Fee: In addition to hourly fees, subject to the agreement outlined
below, APS is normally compensated for the achievement of defined objectives by
the payment of a Success Fee. The Company understands and acknowledges that the
opportunity to earn a Success Fee is an integral part of APS’ compensation for
its engagements.       Because of the nature of this engagement, it is unclear
at this time precisely how to define important elements of the Success Fee
criteria. Therefore, APS and the Company mutually agree that after the end of
the sixth week of the engagement, APS and the Company will attempt to develop a
definition of success and agreed-upon Success Fee calculation methodology;
provided, however, that nothing contained in this Agreement shall obligate the
Company to pay a Success Fee unless the Company agrees to a Success Fee
calculation methodology and the Success Fee becomes due in accordance with such
methodology.

3.   Expenses: In addition to the fees set forth herein, the Company shall pay
directly, or reimburse APS upon receipt of periodic billings, for all reasonable
out-of-pocket expenses incurred in connection with this assignment, such as
travel, lodging, postage and a communications charge of $4.00 per billable hour
to cover telephone and facsimile charges.

4.   Retainer: The Company shall pay APS a retainer of $100,000 to be applied
against Fees and Expenses as set forth in this Schedule and in accordance with
Section 2 of the attached General Terms and Conditions.

 



--------------------------------------------------------------------------------



 



Schedule 2
Disclosures
APS has performed a review of this engagement by its conflicts check system to
determine whether it has had or has any relationships with the Company. Based on
this search, APS knows of no fact or situation that would represent a conflict
of interest for APS with regard to the Company.
This Schedule 2 may be updated by APS from time to time to disclose additional
connections or relationships between APS and the interested parties.

 



--------------------------------------------------------------------------------



 



AP Services, LLC
General Terms and Conditions
These General Terms and Conditions (“Terms”) are incorporated into the letter
agreement (“Agreement”) between the Company and APS to which these Terms are
attached. In case of conflict between the wording in the letter agreement and
these General Terms and Conditions, the wording of the letter agreement shall
prevail.



Section 1. Company Responsibilities
The Company will undertake responsibilities as set forth below:

1.   Provide reliable and accurate detailed information, materials,
documentation and   2.   Make decisions and take future actions, as the Company
determines in its sole discretion, on any recommendations made by APS in
connection with this Agreement.

APS’ delivery of the services and the fees charged are dependent on (i) the
Company’s timely and effective completion of its responsibilities; and
(ii) timely decisions and approvals made by the Company’s management. The
Company shall be responsible for any delays, additional costs or other
deficiencies caused by not completing its responsibilities.
Section 2. Retainer, Billing and Payments
Retainer and Billing. APS will submit semi-monthly invoices for services
rendered and expenses incurred and will offset such invoices against the
Retainer. Payment will be due upon receipt of the invoices to replenish the
Retainer to the agreed-upon amount. Any unearned portion of the Retainer will be
returned to the Company at the termination of the engagement.
Payments. All payments to be made by the Company to APS shall be payable upon
receipt of invoice via wire transfer to APS’ bank account, as follows:

     
Receiving Bank:
  Comerica Bank
 
  ABA #072000096
Receiving Account:
  AP Services, LLC
 
  A/C #1851-765410

Section 3. Relationship of the Parties
The parties intend that an independent contractor relationship will be created
by the Agreement. As an independent contractor, APS will have complete and
exclusive charge of the management and operation of its business, including
hiring and paying the wages and other compensation of all its employees and
agents, and paying all bills, expenses and other charges incurred or payable
with respect to the operation of its business. Of course, neither the Temporary
Staff nor APS will be entitled to receive from the Company any vacation pay,
sick leave, retirement, pension or social security benefits, workers’
compensation, disability, unemployment insurance benefits or any other employee
benefits. APS will be responsible for all employment, withholding, income and
other taxes incurred in connection with the operation and conduct of its
business.
The Company shall not solicit, recruit or hire any employees or agents of APS
for a period of two years subsequent to the expiration or termination of the
Agreement without the consent of APS.
Section 4. Confidentiality
APS shall keep confidential all non-public confidential or proprietary
information obtained from the Company during the performance of its services
hereunder (the “Information”), and neither APS nor the Temporary Staff will
disclose any Information to any other person or entity. “Information” includes
non-public confidential and proprietary data, plans, reports, schedules,
drawings, accounts, records, calculations, specifications, flow sheets, computer
programs, source or object codes, results, models or any work product relating
to the
business of the Company, its subsidiaries, distributors, affiliates, vendors,
customers, employees, contractors and consultants.
The foregoing is not intended to prohibit, nor shall it be construed as
prohibiting, APS or the Temporary Staff from disclosure pursuant to a valid
subpoena or court order, but neither APS nor the Temporary Staff shall
encourage, suggest, invite or request, or assist in securing, any such subpoena
or court order; and the Temporary Staff shall promptly give notice of any such
subpoena or court order by fax transmission to the Company. Consistent with
securities laws or advice of counsel, APS and the Temporary Staff may make
reasonable disclosures of Information to third parties in connection with the
performance of APS’ obligations and assignments hereunder. In addition, APS will
have the right to disclose to others in the normal course of business its
involvement with the Company.
The Company acknowledges that all information (written or oral), including
advice and Work Product (as defined in Section 5), generated by APS and the
Temporary Staff in connection with this engagement is intended solely for the
benefit and use of the Company (limited to its management and its Board of
Directors) in connection with the transactions to which it relates. The Company
agrees that no such information shall be used for any other purpose or
reproduced, disseminated, quoted or referred to with attribution to APS at any
time in any manner or for any purpose without APS’ prior approval except as
required by law.
Section 5. Intellectual Property
All methodologies, processes, techniques, ideas, concepts, know-how, procedures,
software, tools, writings and other intellectual property that APS has created,
acquired or developed prior to the date of this Agreement are, and shall remain,
the sole and exclusive property of APS, and the Company shall not acquire any
interest therein. APS shall be free to use all methodologies, processes,
techniques, ideas, concepts, know-how, procedures, software, tools, writings and
other intellectual property that APS may create or develop in connection with
this engagement, subject to its duty of confidentiality to the extent that the
same contain information or materials furnished to APS by the Company that
constitute Information referred to in Section 4 above. Except as provided above,
all information, reports, materials, software and other work product that APS
creates or develops specifically for the Company as part of this engagement
(collectively known as “Work Product”) shall be owned by the Company and shall
constitute Information referred to in Section 4 above. APS may retain copies of
the Work Product subject to its obligations under Section 4 above.
Section 6. Framework of the Engagement
The Company acknowledges that it is retaining APS to provide the Temporary Staff
solely to assist and advise the Company as described in the Agreement. This
engagement shall not constitute an audit, review or compilation, or any other
type of financial statement reporting engagement.
Section 7. Indemnification and Other Matters
Except as may be caused by APS’ gross negligence or willful misconduct, the
Company shall indemnify, hold harmless and defend APS and its affiliates and its
and their directors, officers, employees, Temporary Staff and agents
(collectively, the “indemnitees”) from and against all claims, liabilities,
losses, expenses and damages to the extent of the most favorable indemnities
provided by the Company to any of its directors or officers, provided, however,
that to the extent



 



--------------------------------------------------------------------------------



 



AP Services, LLC
General Terms and Conditions



any matter for which indemnification is called for hereunder arises while the
Company is under the protection of the Bankruptcy Code, indemnification of APS
personnel who are not directors or officers of the Company shall be subject to
the approval of the Board of Directors of the Company. The Company shall pay
damages and expenses as incurred, including reasonable legal fees and
disbursements of counsel and the costs of APS’ professional time (APS’
professional time will be reimbursed at APS’ rates in effect when such future
time is required), relating to or arising out of the engagement, including any
legal proceeding in which an indemnitee may be required or agree to participate
but in which it is not a party. The indemnitees may, but are not required to,
engage a single firm of separate counsel of their choice in connection with any
of the matters to which this indemnification agreement relates.
The Company shall use its best efforts to specifically include and cover, as a
benefit for their protection, Temporary Staff serving as directors or officers
of the Company or affiliates from time to time with a minimum of $10 million of
direct coverage as named insureds under the Company’s policy for directors’ and
officers’ (“D&O”) insurance. The Company will maintain such D&O insurance
coverage for the period through which claims can be made against such persons.
Subject to reimbursement of reasonable defense costs as may be caused by APS’
gross negligence, willful misconduct or illegal acts, the Company disclaims a
right to distribution from the D&O insurance coverage with respect to such
persons. In the event that the Company is unable to include Temporary Staff
under the Company’s policy, APS may, at its option, attempt to purchase a
separate D&O policy that will cover the Temporary Staff only. The cost of same
shall be invoiced to the Company as an out-of-pocket cash expense. If APS is
unable to purchase such D&O insurance, then APS reserves the right to terminate
the Agreement.
APS is not responsible for any third-party products or services. The Company’s
sole and exclusive rights and remedies with respect to any third party products
or services are against the third-party vendor and not against APS, whether or
not APS is instrumental in procuring the third-party product or service.
APS shall not be liable to the Company except for actual damages resulting from
bad faith, self-dealing or intentional misconduct.
Section 8. Governing Law
The Agreement is governed by and shall be construed in accordance with the laws
of the State of Illinois with respect to contracts made and to be performed
entirely therein and without regard to choice of law or principles thereof.
Any controversy or claim arising out of or relating to the Agreement, or the
breach thereof, shall be settled by arbitration. Each party shall appoint one
non-neutral arbitrator. The two party arbitrators shall select a third
arbitrator. If within 30 days after their appointment the two party arbitrators
do not select a third arbitrator, the third arbitrator shall be selected by the
American Arbitration Association (AAA). The arbitration shall be conducted in
Chicago, Illinois under the AAA’s Commercial Arbitration Rules, and the
arbitrators shall issue a reasoned award. The arbitrators may award costs and
attorneys’ fees to the prevailing party. Judgment on the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof. However, in
the event the Company is under the protection of the Bankruptcy Code, the
arbitration provisions shall apply only to the extent that the Bankruptcy Court,
or the U.S. District Court if the reference is withdrawn, does not retain
jurisdiction over a controversy or claim.
Section 9. Termination and Survival
The Agreement may be terminated at any time by written notice by one party to
the other; provided, however, that notwithstanding such
termination APS will be entitled to any fees and expenses earned and due under
the provisions of the Agreement, including Success Fee and Break Fee in
accordance with Schedule 1. Such payment obligation shall inure to the benefit
of any successor or assignee of APS.
Additionally, unless the Agreement is terminated by the Company for Cause (as
defined below) or due to circumstances described in the Success Fee provision in
the Agreement, APS shall remain entitled to the Success Fee(s) that otherwise
would be payable for the greater of 12 months from the date of termination or
the period of time that that has elapsed from the date of the Agreement to the
date of termination. Cause shall mean:
(a) a Temporary Staff member acting on behalf of the Company is convicted of a
felony, or
(b) it is determined in good faith by the Board of Directors of the Company
after 30 days notice and opportunity to cure, that either (i) a Temporary Staff
member is engaging in misconduct injurious to the Company, or (ii) a Temporary
Staff member is breaching any of his or her material obligations under this
Agreement, or (iii) a Temporary Staff member is willfully disobeying a lawful
direction of the Board of Directors or senior management of the Company.
Sections 2, 4, 5, 7, 8, 9 and 10 of these Terms, the provisions of Schedule 2
and the obligation to pay accrued fees and expenses shall survive the expiration
or termination of the Agreement.
Section 10. General
Severability. If any portion of the Agreement shall be determined to be invalid
or unenforceable, the remainder shall be valid and enforceable to the maximum
extent possible.
Entire Agreement. These Terms, the letter agreement into which they are
incorporated and the Schedule(s) and Exhibit to such letter agreement contain
the entire understanding of the parties relating to the services to be rendered
by APS and the Temporary Staff and may not be amended or modified in any respect
except in a writing signed by the parties. APS is not responsible for performing
any services not specifically described herein or in a subsequent writing signed
by the parties. If there is a conflict between these Terms and the balance of
the Agreement, these Terms shall govern.
Joint and Several. If more than one company signs this Agreement, the liability
of each Company shall be joint and several.
Notices. All notices required or permitted to be delivered under the Agreement
shall be sent, if to APS, to:
AP Services, LLC
2000 Town Center, Suite 2400
Southfield, MI 48075
Attention: General Counsel
and if to the Company, to the address set forth in the Agreement, to the
attention of the Company’s General Counsel, or to such other name or address as
may be given in writing to the other party. All notices under the Agreement
shall be sufficient if delivered by facsimile or overnight mail. Any notice
shall be deemed to be given only upon actual receipt.



 